


Exhibit 10.67

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT, together with exhibits attached hereto (“Agreement”) is
entered into as of July 1, 2011 (the “Effective Date”) by and between DIADEXUS,
INC., organized under the laws of Delaware and having its principal place of
business at 343 Oyster Point Boulevard, South San Francisco, California 94080
(“diaDexus”), and CORGENIX, INC., organized under the laws of Delaware and
having its principal place of business at 11575 Main Street, Suite 400,
Broomfield, CO 80020 (“Corgenix”).  diaDexus and Corgenix may each be referred
to herein individually as a “Party” or, collectively, as “Parties.”

 

RECITALS

 

WHEREAS, diaDexus has technology and intellectual property related to certain
analyte specific reagents and diagnostic test kits; and

 

WHEREAS, Corgenix has expertise in the manufacture of diagnostic assays,
including without limitation microtiter plate ELISA in vitro diagnostic test
kits for diaDexus; and

 

WHEREAS, diaDexus and Corgenix wish to enter into an agreement under which
Corgenix will manufacture and supply diaDexus, or its designees, with certain
diagnostic test kits, calibrators and controls as set forth in more detail
herein.

 

NOW, THEREFORE, in consideration of the promises and undertakings set forth
herein, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein will have the meaning set forth
below:

 

1.1                               “Acceptance” shall mean completion of
manufacture of Product Lot according to Specifications and written acceptance by
diaDexus whereby title transfers to diaDexus allowing for invoice by Corgenix.

 

1.2                               “Certificate of Nonconformance” shall mean a
certificate of analysis signed and dated by a diaDexus employee qualified and
duly authorized to certify that the results of assays conducted on an indicated
shipment of Products hereunder do not conform to the Specifications therefor and
indicating the reason(s) for non-conformance.  The Certificate of Nonconformance
shall include without limitation a description of the pertinent assay(s)
conducted, the date on which it was (they were) conducted, and the results of
the assay(s).

 

1.3                               “Confidential Information” shall mean any
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information disclosed by the
disclosing party directly or indirectly in writing, orally, or by drawings.

 

--------------------------------------------------------------------------------


 

1.4                               “Corgenix Technology” means the Corgenix
Patent Rights and Corgenix Know-How, as defined below:

 

(a)                                 “Corgenix Patent Rights” means any and all
Patent Rights covering the Corgenix Know-How.

 

(b)                                 “Corgenix Know-How” means the information,
data, skills, processes, methods, know-how, trade secrets and experience,
including, without limitation, formulas and specifications, whether patentable
or not, that are controlled by Corgenix at any time during the Term and that are
necessary for diaDexus to use, transfer, distribute, sell or offer for sale
Products.

 

1.5                               “diaDexus Technology” means the diaDexus
Patent Rights and diaDexus Know-How, as defined below:

 

(a)                                 “diaDexus Patent Rights” means any and all
Patent Rights covering the diaDexus Know-How.

 

(b)                                 “diaDexus Know-How” means the information,
data, skills, processes, methods, know-how, trade secrets and experience,
including, without limitation, formulas and specifications, whether patentable
or not, that are controlled by diaDexus at any time during the Term and that are
necessary for Supplier to use diaDexus Manufacturing Materials solely in the
manufacture of Products under this Agreement.

 

1.6                               “Lot” means a particular manufacturing run
used to make Products.

 

1.7                               “Patent Right” means: (a) all issued and
existing patents, including any extensions, supplemental protection
certificates, registrations, confirmations, reissues, reexaminations or renewals
thereof; and (b) all pending applications, including any provisional
applications, converted provisional applications, continuing prosecution
applications and continuation, divisional, or continuation-in-part applications
thereof, for any of the foregoing.

 

1.8                               “Products” shall mean the items set forth on
Exhibit A, as may be amended from time to time in writing by the parties, to be
supplied by Corgenix under this Agreement.

 

1.9                               “Specification” means the written
specifications for the Products to be manufactured and supplied under this
Agreement, as set forth in Exhibit B, as such specifications are modified solely
by mutual written agreement of the Parties in accordance with this Agreement.

 

1.10                        “Term” shall have the meaning set forth in Section
7.1.

 

1.11                        “Transfer Price” shall mean with respect to each
Product, including manufacture, kitting, storage and shipment of Product, the
price set forth in Exhibit C, as subsequently modified solely in accordance with
this Agreement.

 

ARTICLE 2

 

SUPPLY

 

2.1                               Terms and Conditions.  All supply of Products
by Corgenix to diaDexus or its designees shall be subject to the terms and
conditions of this Agreement.  ANY TERMS OR CONDITIONS OF ANY

 

2

--------------------------------------------------------------------------------


 

PURCHASE ORDER OR INVENTORY RELEASE ORDER OR ACKNOWLEDGMENT GIVEN OR RECEIVED
WHICH ARE ADDITIONAL TO OR INCONSISTENT WITH THIS AGREEMENT SHALL HAVE NO EFFECT
AND SUCH TERMS AND CONDITIONS ARE HEREBY EXCLUDED AND REJECTED.

 

2.2                               Supply.

 

(a)                                 diaDexus Manufacturing Materials.  diaDexus
shall supply Corgenix with a quantity of manufacturing materials set forth in
Exhibit D (the “diaDexus Manufacturing Materials”) that diaDexus, in its sole
good faith estimation, believes will be sufficient to meet Corgenix’s needs
under this Agreement. Corgenix shall request supplies of diaDexus Manufacturing
Materials in writing from diaDexus with enough lead time to fulfill diaDexus’
orders for Products.  If diaDexus fails to receive a notice from Corgenix of
deficiencies or defects in such diaDexus Manufacturing Materials based on
diaDexus receipt of testing Specifications within thirty (30) days after
Corgenix’s receipt of diaDexus Manufacturing Materials, then such diaDexus
Manufacturing Materials shall be conclusively deemed acceptable for use by
Corgenix in the manufacture of Products under this Agreement, and Corgenix shall
have no recourse or other remedy against diaDexus arising from any failure,
deficiency, or defect, of any kind or nature, relating to such diaDexus
Manufacturing Materials. Any such notice of defects of deficiency shall include,
without limitation, a detailed description of such deficiencies or defects and
the identity of the specific diaDexus Manufacturing Materials with such
deficiencies or defects. Corgenix shall use any and all such diaDexus
Manufacturing Materials solely in the supply by Corgenix of Products under this
Agreement, and shall keep written records of the amounts used for each Lot. 
diaDexus shall have the right to audit Corgenix’s use of diaDexus Manufacturing
Materials supplied under this Agreement.

 

(b)                                 Corgenix Manufacturing Materials.  Corgenix
shall supply all materials and components required to meet Corgenix’s
obligations under this Agreement that are not diaDexus Manufacturing Materials
(the “Corgenix Manufacturing Materials”).  Corgenix shall stock supplies of
Corgenix Manufacturing Materials in sufficient quantities to fulfill diaDexus’
orders for Products.  Upon receipt by Corgenix of Corgenix Manufacturing
Materials, Corgenix shall perform sufficient incoming quality control (“iQC”)
procedures on such Corgenix Manufacturing Materials to evaluate their
suitability for use by Corgenix under this Agreement.  Corgenix shall use
protocols for iQC standard operating procedures provided by diaDexus. If there
are any deficiencies or defects in such Corgenix Manufacturing Materials,
Corgenix shall notify diaDexus in writing with an iQC notice including, without
limitation, a detailed description of such deficiencies or defects and the
identity of the specific Corgenix Manufacturing Materials with such deficiencies
or defects.  Corgenix shall at its own expense replace such Corgenix
Manufacturing Materials within three (3) business days after discovery of such
deficiencies or defects.  Corgenix shall have no recourse or other remedy
against diaDexus arising from any failure, deficiency, or defect, of any kind or
nature, relating to Corgenix Manufacturing Materials.  diaDexus shall have the
right to audit Corgenix’s use of Corgenix Manufacturing Materials under this
Agreement.

 

(c)                                  Products.  Subject to the terms and
conditions of this Agreement, Corgenix shall supply Products to diaDexus or its
designees.  All such Products shall comply with all applicable Specifications.

 

2.3                               Forecasts.  diaDexus shall provide Corgenix
with a written twelve month rolling forecast updated at least quarterly
(“Forecast”) of the quantities of each Product estimated by diaDexus to be
ordered from Corgenix under this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.4                               Orders.

 

(a)                                 Purchase Orders. During the Term diaDexus
shall, from time to time, place its firm purchase orders with Corgenix for the
manufacture and production of Products (a “Purchase Order”). Such Purchase Order
shall be placed with minimum sixty (60)-day lead time for Products for Corgenix
to complete an order by the due date and shall set forth the number of Products
to be manufactured/kitted and placed in storage in anticipation of shipment.
Corgenix shall accept such Purchase Order from diaDexus for each Product,
subject to the remaining terms and conditions of this Agreement. Corgenix shall
notify diaDexus within three (3) business days from receipt of a Purchase Order
of its ability or inability to fill any amount(s) or anticipated shipment or
delivery date(s) of such Purchase Order, provided that such notice will not
waive any of the supply obligations of Corgenix hereunder.

 

(b)                                 Inventory Release Orders. During the Term
diaDexus shall, from time to time, place its firm inventory order with Corgenix,
setting forth number of Products, trade units, delivery dates and shipping
instructions with respect to each shipment of Product (an “Inventory Release
Order”).  Corgenix shall accept such Inventory Release Order from diaDexus,
subject to the remaining terms and conditions of this Agreement. All of
diaDexus’ Inventory Release Orders shall provide for shipment in compliance with
Section 2.6.  Corgenix shall notify diaDexus within one (1) business day from
receipt of an Inventory Release Order of its ability or inability to fill any
amount(s) and delivery date(s) of such Inventory Release Order, provided that
such notice will not waive any of the supply obligations of Corgenix hereunder.

 

(c)                                  Specifications. The Parties may amend the
Specifications for any particular Product hereunder from time to time by mutual
written agreement.

 

(d)                                 Miscellaneous Services. From time-to-time,
at the written request of diaDexus, Corgenix may perform miscellaneous services
as described in Exhibit C (“Miscellaneous Services”) to assist diaDexus with
other administrative activities related to the Products.  These services will be
performed by Corgenix on a time and materials basis at the rates specified in
Exhibit C.

 

2.5                               Transfer Prices.  diaDexus shall pay to
Corgenix the Transfer Price for each Product supplied by Corgenix under this
Agreement, as set forth in Article 3. Upon written notice by one Party to the
other at least ninety (90) days before an anniversary of the Effective Date an
annual review of Transfer Prices will be conducted as necessary due to Corgenix
Manufacturing Material changes and upon mutual written agreement Transfer Prices
will be adjusted on the anniversary of the Effective Date.

 

2.6                               Delivery.  All diaDexus Manufacturing
Materials and Product delivered pursuant to the terms of this Agreement shall be
suitably packed for shipment in accordance with the applicable Specifications,
marked for shipment to the destination point indicated in the Inventory Release
Order, and shipped FOB (as defined under the Uniform Commercial Code) point of
shipment.  Such packing, and the manner of shipment, shall be sufficient to
prevent damage, contamination, or degradation during shipment and during
unpacking at the destination. All freight, insurance and other shipping expenses
from the point of shipment shall be borne by diaDexus.  The carrier shall be
selected by diaDexus.  Corgenix shall use all reasonable commercial efforts to
ship quantities of Product for delivery on the dates specified in the applicable
Inventory Release Order submitted in accordance with this Agreement.

 

2.7                               Invoicing.  Corgenix shall submit monthly
invoices to diaDexus, in accordance with applicable Transfer Prices and fees,
for (i) completed Purchase Orders with diaDexus Acceptance of the Product Lot
(ii)

 

4

--------------------------------------------------------------------------------


 

completed Inventory Release Orders and (iii) Miscellaneous Services performed
during such month.  All invoices shall be sent to diaDexus’ address for notices
hereunder or such other address as designated by diaDexus in writing, and each
such invoice shall state the aggregate and unit prices for the Products, and
shall separately itemize any insurance, taxes or other costs incident to the
transfer or shipment initially paid by Corgenix but to be borne by diaDexus
hereunder.

 

2.8                               Product Inspection.

 

(a)                                 Specifications.  Corgenix shall release
Product per diaDexus’ Specifications.

 

(b)                                 Storage.  Corgenix shall store all Lots and
Products under proper conditions to maximize the life span and prevent spoilage,
including, without limitation, any storage criteria set forth in the
Specifications, until such time as such Lots or Products expire or are shipped,
whichever occurs earlier.

 

(c)                                  Replacement Product. If either Corgenix or
diaDexus determine, pursuant to Section 2.8(a), that a Lot or Product does not
comply with the applicable Specifications, then Corgenix shall replace such Lot
or Product at no cost or expense to diaDexus; provided, however, that if a
Product that has been properly stored by Corgenix expires before shipment,
diaDexus shall pay the cost of replacing it if it desires to do so.

 

(d)                                 Labeling.  Corgenix shall clearly label, in
accordance with the Specifications, each Product for supply hereunder with a
unique Lot number, part number, description of contents and other identifying
information, as applicable.

 

(e)                                  Good Manufacturing Practices.  Corgenix
shall manufacture Products for supply hereunder in accordance with applicable
current Good Manufacturing Practices, as defined by the United States Food and
Drug Administration.

 

(f)                                   Inspection of Corgenix Facilities. 
diaDexus shall have the right, at reasonable times during normal business hours
and upon request made upon reasonable prior notice to Corgenix, not more than
three (3) times per calendar year, inspect Corgenix’s specific facilities used
for manufacturing the Products for diaDexus, and Corgenix’s batch records,
work-in-progress, raw materials, and production records for the Products
supplied to diaDexus under this Agreement.  Corgenix shall cooperate in good
faith with all requests for inspection or information from the United States
Food and Drug Administration.

 

(g)                                 Technical Contacts.  Within thirty (30) days
of the Effective Date, each Party shall notify the other Party in writing of the
names, telephone number, fax numbers, and e-mail addresses of at least one
person to serve as the Party’s technical contact under this Agreement and at
least one person to serve as the Party’s business contact under this Agreement. 
A Party may change its business or technical contacts at any time with written
notice to the other Party.

 

2.9                               Inspection and Rejection.

 

(a)                                 Warranties.  Subject to the terms and
conditions of this Agreement, Corgenix warrants that the Products supplied by
Corgenix hereunder will conform to the applicable Specifications at the time of
delivery of the Products by Corgenix to the carrier.  Subject to the terms and
conditions of this Agreement, Corgenix further represents and warrants that
title to all Product supplied by Corgenix hereunder shall pass to

 

5

--------------------------------------------------------------------------------


 

diaDexus or its designee upon Acceptance of a completed Product Lot free and
clear of all security interests, liens and other encumbrances.

 

(b)                                 Non-Conforming Shipments.  If within thirty
(30) days from receipt of a shipment of Product, diaDexus or its customer finds
that the Product does not comply with the applicable Specifications, diaDexus or
its customer shall provide Corgenix with a Certificate of Nonconformance for
said shipment, such Certificate of Nonconformance to include a written statement
specifying the nature and basis for the claim.  diaDexus or its customer shall
also return such non-conforming Product in accordance with Corgenix’s reasonable
instructions, at Corgenix’s expense; provided that diaDexus or its customer may
retain a reasonable sample thereof solely for further testing, including for
example, testing pursuant to Section 2.9(d). Corgenix shall cooperate to solve
such a claim in good faith as quickly as possible.

 

(c)                                  Third Party Verification.  If, within a
period of thirty (30) days after Corgenix’s receipt of a Certificate of
Nonconformance, Corgenix is unable to verify that the applicable Product failed
to conform to the Specifications at the time of original delivery by Corgenix to
the carrier, then the matter shall be submitted to and be finally decided by a
nationally recognized independent testing laboratory if requested by either
Party.  This laboratory shall be selected by Corgenix and approved in writing by
diaDexus, such approval not to be unreasonably withheld and not to be delayed
more than ten (10) days, if not otherwise agreed in writing by both parties
within five (5) days of either Party’s request.

 

(d)                                 Third Party Testing.  diaDexus or its
designee shall send a sample of the non-conforming shipment and a copy of the
Certificate of Nonconformance to said testing laboratory within ten (10) days of
either Party’s written request.  Said testing laboratory shall be requested by
the Parties to complete its testing and to render its written decision,
supported by its description of procedures and basis for its findings within
thirty (30) days after being engaged to perform said testing.  Each Party, at
its own expense, shall reasonably assist and cooperate with such laboratory in
performing such testing by making available such documentation, facilities,
reagents and other materials as the laboratory may request of the Party.  The
Parties agree that the written decision of said testing laboratory shall be
accepted as final and binding.  In case the laboratory test proves that the
relevant Product did not comply with the Specifications at the time of delivery
by Corgenix to the carrier, then all cost and expense of transportation,
shipping, insurance, and the like related to the testing shall be paid by
Corgenix.

 

(e)                                  Credit or Refund.  In the event that
Products supplied by Corgenix under the terms of this Agreement is determined to
be non-conforming Product, Corgenix shall reimburse diaDexus for the full
purchase paid to Corgenix, if any, for such non-conforming Product if it is
determined that Product failure is due to materials provided by or activities
performed by Corgenix.  If Product failure is due to failure of diaDexus
Manufacturing Materials, diaDexus shall be responsible to pay for diaDexus
Manufacturing Materials necessary for replacement Product or Lot.

 

2.10                        Process Guidelines.  Corgenix shall comply with
guidelines for various processes as set forth in Exhibit E.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 3

 

PAYMENT PROVISIONS

 

3.1                               Payment.  diaDexus shall make full payment to
Corgenix for all Products and Miscellaneous Services within thirty (30) days
after date of invoice provided Products meet the provisions of Sections 2.9(a)
and (b).

 

3.2                               Mode of Payment.  All payments shall be made
by check or direct wire transfer of United States Dollars in immediately
available funds in the requisite amount to such bank account as Corgenix may
from time to time designate by written notice to diaDexus.

 

3.3                               Late Payment.  Any payments or portions
thereof due hereunder which are not paid when due shall bear interest equal to
the lesser of the prime rate as reported by the Chase Manhattan Bank, New York,
New York, on the date such payment is due, plus an additional two percent (2%),
or the maximum rate permitted by law, calculated on the number of days after
Corgenix provides diaDexus with written notice that the payment is past due. 
This Section 3.3 shall in no way limit any other remedies available to either
Party.

 

ARTICLE 4

 

LICENSE

 

4.1                               Grant to Corgenix.  diaDexus hereby grants
Corgenix a non-exclusive license, without the right to sublicense, under the
diaDexus Technology, to use the diaDexus Manufacturing Materials solely within
the United States in the manufacture and supply of Products as set forth herein.

 

4.2                               Grant to diaDexus.  Corgenix hereby grants
diaDexus a non-exclusive, worldwide license, with the right to sublicense, under
the Corgenix Technology, for the purposes of using, selling, transferring and
distributing Products supplied by Corgenix and only to the extent required for
diaDexus to use, transfer, distribute, sell or offer for sale Products.

 

4.3                               Technology Transfer.  Each Party shall, in
good faith, promptly and completely transfer whatever Corgenix Know-How or
diaDexus Know-How, as applicable, to the other Party that is required in order
to enable such other Party to exercise its rights and fulfill its obligations
under this Agreement.

 

4.4                               No Other Rights.  Except for the rights
expressly granted under this Agreement, no right, title or interest of any
nature whatsoever is granted by either Party. For the avoidance of doubt,
Corgenix has no right under the diaDexus Technology to (a) make, have made, sell
or offer to sell diaDexus Manufacturing Materials anywhere in the world or (b)
sell or offer to sell Products anywhere in the world.  Nothing in this Agreement
grants diaDexus any right under the Corgenix Technology for any purpose other
than the sale of Products.

 

ARTICLE 5

 

CONFIDENTIALITY

 

5.1                               Confidentiality Obligations.  Each Party
agrees that, for the term of this Agreement and for five (5) years thereafter,
such Party will keep, and will ensure that its officers, directors, employees
and agents keep, completely confidential and will not publish or otherwise
disclose and will not use for any purpose except as permitted hereunder any
Confidential Information furnished to it by the other Party pursuant to this
Agreement (including, without limitation, know-how of the disclosing Party). 
The foregoing obligations will not apply to any information to the extent that
it can be established by such receiving Party that such information:

 

7

--------------------------------------------------------------------------------


 

(a)                                 was already known to the receiving Party as
evidenced by its written records, other than under an obligation of
confidentiality, at the time of disclosure;

 

(b)                                 was generally available to the public or was
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise becomes part of the public domain after its disclosure and other than
through any act or omission of the receiving Party in breach of this Agreement;

 

(d)                                 was subsequently lawfully disclosed to the
receiving Party by a Third Party other than in contravention of a
confidentiality obligation of such Third Party to the disclosing Party; or

 

(e)                                  was developed or discovered by employees of
the receiving Party or its affiliates who had no access to the Confidential
Information of the disclosing Party.

 

5.2                               Permitted Disclosures.  Each Party may
disclose the other’s Confidential Information to the extent such disclosure is
reasonably necessary in filing or prosecuting patent applications, prosecuting
or defending litigation, advising investors and the investment community of the
results of the activities hereunder (subject to the prior written consent of the
other Party, which consent will not be unreasonably withheld or delayed),
complying with applicable governmental regulations, granting a permitted
sublicense hereunder or conducting clinical trials or otherwise in performing
its obligations or exercising its rights hereunder.  If a Party is required to
make any such disclosure of the other Party’s Confidential Information, it will
give reasonable advance notice to that other Party of such disclosure
requirement, will cooperate with the other Party in its efforts to secure
confidential treatment of such Confidential Information prior to its disclosure,
and, save to the extent inappropriate in the case of patent applications, will
use all reasonable efforts to secure confidential treatment of such information
prior to its disclosure (whether through protective orders or confidentiality
agreements or otherwise).

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

6.1                               Representations by Corgenix.  Corgenix
represents and warrants that as of the Effective Date: (i) it is duly organized
and validly existing under the laws of the jurisdiction of its incorporation and
has full corporate power and authority to enter into this Agreement; (ii) it has
taken all corporate actions necessary to authorize the execution and delivery of
this Agreement and the performance of its obligations under this Agreement; and
(iii) the performance of its obligations under this Agreement do not conflict
with, or constitute a default under its charter documents, any contractual
obligation of Corgenix or any court or administrative order.

 

6.2                               Representations by diaDexus.  diaDexus
represents and warrants that, as of the Effective Date: (i) it is duly organized
and validly existing under the laws of the jurisdiction of its incorporation and
has full corporate power and authority to enter into this Agreement; (ii) it has
taken all corporate actions necessary to authorize the execution and delivery of
this Agreement and the performance of its obligations under this Agreement; and
(iii) the performance of its obligations under this Agreement do not conflict
with, or constitute a default under its charter documents, any contractual
obligation of diaDexus or any court order.

 

8

--------------------------------------------------------------------------------


 

6.3                               Disclaimer of Warranties.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS ARTICLE 6 OR SECTION 2.9(a), NO PARTY MAKES ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT,
AND ANY OTHER STATUTORY WARRANTY.

 

6.4                               Insurance.  Corgenix shall carry sufficient
insurance (no less than $1,000,000) for Products and diaDexus Manufacturing
Materials in Corgenix inventory to cover a complete loss of value to all
diaDexus inventory at Corgenix.

 

ARTICLE 7

 

TERM AND TERMINATION

 

7.1                               Term.  This Agreement will commence upon the
Effective Date and, unless earlier terminated, shall continue in effect until
five (5) years after the Effective Date (the “Term”).

 

7.2                               Termination for Convenience.  diaDexus shall
have the right, upon thirty (30) days written notice to Corgenix, to terminate
this Agreement for any reason or no reason.

 

7.3                               Termination for Cause.  Either party shall
have the right to terminate this Agreement if the other party has materially
breached the Agreement.  Such terminating party shall notify the breaching party
in writing of such breach and, if such breach remains uncured thirty (30) days
after the date such notice was sent, the breaching party shall have a right to
terminate the Agreement immediately by sending a written termination notice to
the breaching party.

 

7.4                               Consequences of Termination or Expiration.

 

(a)                                 Return of Materials.  Upon termination or
expiration of this Agreement each Party will promptly return all records and
materials in its possession or control containing or comprising the other
Party’s know-how or other Confidential Information to which the former Party
does not expressly retain rights hereunder or under the License Agreement.

 

(b)                                 Compensation for unused Corgenix
Manufacturing Materials.  If diaDexus terminates the Agreement prior to the
expiration date of this Agreement and Corgenix is holding Corgenix Manufacturing
Materials purchased by Corgenix specifically for supply of Product to diaDexus,
diaDexus will compensate Corgenix for the cost of those Corgenix Manufacturing
Materials held by Corgenix required for supply of Product for six (6) months
past the date of termination by diaDexus according to the Forecast.  Corgenix
will send such Corgenix Manufacturing Materials to diaDexus. All Purchase Orders
and Inventory Release Orders placed by diaDexus prior to termination will be
completed and invoiced to diaDexus.

 

(c)                                  Accrued Liability.  Termination or
expiration of this Agreement for any reason shall not release either Party
hereto from any liability which at the time of such termination or expiration
has already accrued to the other Party prior to such time.  Such termination or
expiration will not relieve a Party from accrued payment obligations or from
obligations which are expressly indicated in this Agreement to survive
termination or expiration of this Agreement.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Survival.  The following Articles and
Sections of this Agreement shall survive its termination or expiration: 
Articles 1, 5 (as set forth therein), 6, and 8 and Sections 4.2, 7.4.

 

ARTICLE 8

 

GENERAL PROVISIONS

 

8.1                               Relationship of the Parties.  The Parties are
independent contractors.  Nothing in this Agreement is intended or will be
deemed to constitute a partnership, agency or employer-employee relationship
between the Parties.  Neither Party will incur any debts or make any commitments
for the other Party.

 

8.2                               Assignments.  Except as expressly provided
herein, neither this Agreement nor any interest hereunder will be assignable,
nor any other obligation delegable, by a Party without the prior written consent
of the other Party; provided, however, that a Party shall have the right to
assign and otherwise transfer this Agreement as a whole without consent to any
successor that acquires all or substantially all of the business or assets of
such Party by way of merger, consolidation, other business reorganization, or
the sale of stock or assets, provided that the assigning Party notifies the
other Party in writing of such assignment.  This Agreement shall be binding upon
successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Section 8.2 will be null and void.

 

8.3                               Force Majeure.  Except with respect to payment
of money, no Party shall be liable to the other for failure or delay in the
performance of any of its obligations under this Agreement for the time and to
the extent such failure or delay is caused by earthquake, riot, civil commotion,
war, terrorist acts, strike, flood, or governmental acts or restriction, or
other cause that is beyond the reasonable control of the respective Party.  The
excused Party shall be excused for a time period reasonably sufficient to remedy
the effects of such an event.  The Party affected by such force majeure will
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use commercially reasonable
efforts to overcome the difficulties created thereby and to resume performance
of its obligations as soon as practicable.  If the performance of any such
obligation under this Agreement is delayed owing to such a force majeure for any
continuous period of more than one hundred eighty (180) days, the Parties hereto
will consult with respect to an equitable solution, including the possibility of
the mutual termination of this Agreement.

 

8.4                               Entire Agreement of the Parties; Amendments. 
This Agreement constitutes and contains the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancels and supersedes
any and all prior and contemporaneous negotiations, correspondence,
understandings and agreements between the Parties, whether oral or written,
regarding such subject matter.  No waiver, modification or amendment of any
provision of this Agreement will be valid or effective unless made in writing
and signed by the Parties.

 

8.5                               Captions.  The captions to this Agreement are
for convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

8.6                               Governing Law; Dispute Resolution.  This
Agreement will be governed by and interpreted in accordance with the laws of the
State of California, applicable to contracts entered into and to be performed
wholly within the State of California, excluding conflict of laws principles. 
Any and all disputes related to this Agreement shall be heard in the Superior
Court of California, County of San Mateo, or in the United States District Court
for the Northern District of California.

 

10

--------------------------------------------------------------------------------

 

8.7                               Notices and Deliveries.  Any notice, request,
delivery, approval or consent required or permitted to be given under this
Agreement will be in writing and will be deemed to have been sufficiently given
if delivered in person, transmitted by telecopier (receipt verified) or by
express courier service (signature required) or five (5) days after it was sent
by registered letter, return receipt requested (or its equivalent), provided
that no postal strike or other disruption is then in effect or comes into effect
within two (2) days after such mailing, to the Party to which it is directed at
its address or facsimile number shown below or such other address or facsimile
number as such Party will have last given by notice to the other Party.

 

If to Corgenix, addressed to:

 

Corgenix, Inc.

11575 Main Street, Suite 400

Broomfield, CO 80020

Attn.: Chief Executive Officer

Fax:                       (303) 453-8896

 

If to diaDexus, addressed to:

 

diaDexus, Inc.

343 Oyster Point Boulevard

South San Francisco, California 94080

Attn.: Chief Executive Officer

Fax:                       (650) 246-6499

 

8.8                               No Consequential Damages.  EXCEPT WITH RESPECT
TO UNAUTHORIZED EXPLOITATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS,
BREACH OF CONFIDENTIALITY OR THE INDEMNITY OBLIGATIONS UNDER SECTION 8.9, IN NO
EVENT WILL ANY PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE TO THE ANY
OTHER PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF
PROFITS OR REVENUE OR CLAIMS OF CUSTOMERS OF ANY OF THEM OR OTHER THIRD PARTIES
FOR SUCH DAMAGES.

 

8.9                               Indemnity.  Corgenix shall indemnify, defend
and hold diaDexus and its affiliates, agents, employees, officers and directors
(the “diaDexus Indemnitees”) harmless from and against any and all liability,
damage, loss, cost or expense (including reasonable attorneys’ fees) arising out
of third party claims or suits related to: (i) Corgenix’s performance of, or
failure to perform, its obligations under this Agreement; (ii) breach by
Corgenix of any of its representations and warranties under this Agreement; and
(iii) product liability claims arising from Product produced pursuant to this
Agreement; provided, however, that Corgenix’s obligations pursuant to this
Section 8.9 will not apply to the extent such claims or suits result from the
gross negligence or willful misconduct of any of the diaDexus Indemnitees.

 

8.10                        Waiver.  A waiver by any Party of any of the terms
and conditions of this Agreement in any instance will not be deemed or construed
to be a waiver of such term or condition for the future, or of any subsequent
breach hereof.  All rights, remedies, undertakings, obligations and agreements
contained in this

 

11

--------------------------------------------------------------------------------


 

Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation or agreement of either Party.

 

8.11                        Severability.  When possible, each provision of this
Agreement will be interpreted in such manner as to be effective, valid, and
enforceable under applicable law.  The Parties will make a good faith effort to
replace the applicable provision with a valid one, which the Parties agree has
effect that is consistent with the original provision.

 

8.12                        Compliance with Laws.  Notwithstanding anything to
the contrary contained herein, all rights and obligations of diaDexus and
Corgenix are subject to prior compliance with, and each Party shall comply with,
all United States and foreign export and import laws, regulations, and orders,
and such other United States and foreign laws, regulations, and orders as may be
applicable, including obtaining all necessary approvals required by the
applicable agencies of the governments of the United States and foreign
jurisdictions.

 

8.13                        Counterparts.  This Agreement may be executed
simultaneously in any number of counterparts, any one of which need not contain
the signature of more than one Party but all such counterparts taken together
will constitute one and the same agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date, each copy of
which will for all purposes be deemed to be an original.

 

DIADEXUS, INC.

 

CORGENIX, INC.

 

 

 

 

 

By:

s/ Brian E. Ward, PhD

 

By:

s/ Douglass T. Simpson

Name:

Brian E. Ward, PhD

 

Name:

Douglass T. Simpson

Title:

COO

 

Title:

President and CEO

Date:

July 27, 2011

 

Date:

July 27, 2011

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRODUCTS

 

PRODUCT

 

COMPONENTS

 

PLAC® Test ELISA Kit

 

· [*]

 

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SPECIFICATIONS

 

PLAC® Test ELISA Kit

 

In-process and final release specifications as per test methods listed below:

 

[*]

[*]

[*]

[*]

[*]

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSFER PRICES

 

Product Manufacture and Kitting

 

Table 1.

 

Product

 

Number of Products
manufactured in Lot

 

Transfer Price

PLAC® Test ELISA Kit
Including Calibrators and Controls (PILOT Lots)

 

[*]

 

[$*] per kit

 

 

 

 

 

PLAC® Test ELISA Kit
Including Calibrators and Controls (Commercial Lots)

 

[*]
[*]
[*]
[*]

 

[$*] per kit
[$*] per kit
[$*] per kit
[$*] per kit

 

Product Handling and Order Processing Fees

 

For handling, order processing, warehousing, Drop-Shipping Product to diaDexus’
customers on diaDexus’ FedEx or customer account and all packaging materials
(box, tape, foam insert, blue ice, shipping popcorn, required labels, and
shipping labor) are set forth below. In the event that the Blue Ice packaging
requirement is eliminated, the parties agree to modify the box fee accordingly.

 

Table 2.

 

Box

 

 

 

 

 

 

 

Ice Packs/Box

Description

 

Size

 

Kits/Box

 

Box Fee

 

(includes Blue Ice)

 

 

 

 

 

 

 

 

 

[*]

 

[*]

 

[*]

 

$

[*]

 

[*]

[*]

 

[*]

 

[*]

 

$

[*]

 

[*]

[*]

 

[*]

 

[*]

 

$

[*]

 

[*]

[*]

 

[*]

 

[*]

 

$

[*]

 

[*]

[*]

 

[*]

 

[*]

 

$

[*]

 

[*]

 

 

From time-to-time, Corgenix may be requested to perform miscellaneous services
that are within the scope of this Agreement at the agreed Hourly Labor Rate
schedule below based on the functional individual performing requested services.

 

Hourly Labor Rates - Corgenix Personnel

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DIADEXUS MANUFACTURING MATERIALS

 

diaDexus Manufacturing Materials for PLAC® Test ELISA Kit Supplied by diaDexus

 

diaDexus Catalog # 90123 (Gen3 ELISA Kit)

 

Part Number

 

Description

 

Units

 

Qty

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

CORGENIX MEDICAL CORPORATION HAS REQUESTED THAT THE PORTIONS OF THIS DOCUMENT
DENOTED BY BRACKETS AND ASTERISKS BE ACCORDED CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PROCESS GUIDELINES

 

Inventory Management

 

1.              Corgenix shall implement the process of receiving Inventory
Release Orders from diaDexus.

2.              Corgenix shall provide an inventory update of finished kitted
Product to diaDexus on a weekly basis via email to diaDexus’ Materials group of
what has been shipped and what remains in inventory by Lot and expiration date.

3.              Inventory shall be held at 2-8° C with appropriate temperature
control and backup (generator or other method to insure continuous
refrigeration).

 

Shipping

 

4.              Upon receipt of an Inventory Release Order for diaDexus via fax
or other agreed means, Corgenix shall drop ship Products to customers the same
day for such orders received up until 12pm that day.

5.              Inventory Release Orders received after 12:00pm will ship the
following day.

6.              Products shall be drop shipped Monday through Thursday for
domestic shipments and Monday-Tuesday and Friday for international shipments, in
all cases per diaDexus instructions within the Inventory Release Order.

7.              diaDexus shall supply appropriate freight carrier information
including shipping number to Corgenix if appropriate.

8.              Corgenix shall over-pack the Products with the appropriate
quantity of frozen ice packs within an insulated shipping carton as outlined in
the diaDexus shipping SOP.

9.              Over-packing shall be sufficient enough to remain intact and
functional during the transport to customers.

10.       Corgenix shall follow this shipping sequence:

a.              Type packing list.

b.              Schedule a shipment pick-up by carrier.

c.               Generate shipping documents (For international shipments:
Corgenix shall prepare appropriate FedEx labels).

d.              Upon shipment, provide diaDexus via email, confirmation and
tracking of shipment.

11.       Corgenix shall supply all Corgenix materials required for shipping and
invoice diaDexus according to schedule in Exhibit C.

 

Miscellaneous

 

12.       Corgenix shall comply with Good Manufacturing Practice provisions for
all activities under this agreement.

13.       All manufacturing procedures and SOPs for receiving diaDexus
Manufacturing materials, inventory management, kitting and shipping Products
shall be provided by diaDexus.

14.       All sales, marketing and technical support for Products shall solely
be managed by diaDexus.

 

17

--------------------------------------------------------------------------------
